Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 08/20/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 08/30/2017 is a has CON of 16/245,579 01/11/2019 PAT 10998989 FOREIGN APPLICATIONS KOREA, REPUBLIC OF 10-2018-0004099 01/11/2018 KOREA, REPUBLIC OF 10-2018-0004638 01/12/2018 are acknowledged.
Drawings
3.  	The drawings were received on 05/03/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on  05/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 05/03/2021 is accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10998989 B2.
 	As per claim 1. A method performed by a terminal in a communication system, the method comprising: receiving, from a base station, a plurality of channel state information (CSI) report configurations; in case that two CSI reports overlap in a time domain resource based on the CSI report configurations, identifying one of the two CSI reports having higher priority; and transmitting, to the base station, the identified CSI report, wherein priority of a CSI report is identified based on at least one of a time domain transmission type of the CSI report and a report quantity type of the CSI report, wherein the time domain transmission type is prioritized over the report quantity type in an identification of the priority, and wherein the report quantity type is related to whether the CSI report includes a reference signal received power (RSRP) report(claim 1. A method performed by a terminal in a wireless communication system, the method comprising: receiving channel state information (CSI) feedback configuration information from a base station; identifying that two CSI reportings overlap each other based on the CSI feedback configuration information; identifying a CSI reporting corresponding to higher priority than that of the other CSI reporting based on priorities of the two CSI reportings; and performing the identified CSI reporting, wherein the priorities of CSI reportings are identified based on types of CSI reportings, and wherein a CSI reporting associated with a reference signal received power (RSRP) is prioritized over a CSI reporting that is not associated with the RSRP).
	As per claim 2. The method of claim 1, wherein the priority according to the time domain transmission type is high in an order of an aperiodic CSI report, a semi-persistent CSI report, and periodic CSI report (claim 2. The method of claim 1, wherein an order of application of priority identification is a time domain configuration, the types of CSI reportings, and a cell identifier and a reportconfig identifier associated with a CSI reporting).
	As per claim 3. The method of claim 1, wherein the priority according to the report quantity type is high in an order of a CSI report including the RSRP report and a CSI report not including the RSRP report (Claim 3. The method of claim 2, wherein an order of the priorities of CSI reportings based on the time domain configuration is an aperiodic CSI reporting, a semi-persistent CSI reporting on a physical uplink shared channel (PUSCH), a semi-persistent CSI reporting on a physical uplink control channel (PUCCH), and a periodic CSI reporting).
	As per claim 4. The method of claim 1, wherein the priority is high in an order of a CSI report associated with a lower number of a cell identifier and a CSI report associated with a higher number of a cell identifier (Claim 4. The method of claim 2, wherein a CSI reporting associated with a lower number of the cell identifier is prioritized over a CSI reporting associated with a higher number of the cell identifier).
	As per claim 5. The method of claim 1, wherein the priority is high in an order of a CSI report associated with a lower number of a CSI report configuration identifier and a CSI report associated with a higher number of a CSI report configuration identifier (claim 5. The method of claim 2, wherein a CSI reporting associated with a lower number of the reportconfig identifier is prioritized over a CSI reporting associated with a higher number of the reportconfig identifier).
	As per claim 6. A method performed by a base station in a communication system, the method comprising: transmitting, to a terminal, a plurality of channel state information (CSI) report configurations; and in case that two CSI reports are overlap in a time domain resource based on CSI report configurations, receiving, from the terminal, one of the two CSI reports having higher priority, wherein priority of a CSI report depends on at least one of a time domain transmission type of the CSI report and a report quantity type of the CSI report, wherein the time domain transmission type is prioritized over the report quantity type in an identification of the priority, and wherein the report quantity type is related to whether the CSI report includes a reference signal received power (RSRP) report (claim 6. A method performed by a base station in a wireless communication system, the method comprising: transmitting channel state information (CSI) feedback configuration information to a terminal, wherein two CSI reportings overlap each other according to the CSI feedback configuration information; and receiving a CSI reporting between the two CSI reportings from the terminal, wherein the CSI reporting corresponds to higher priority than that of the other CSI reporting, wherein priorities of CSI reportings depends on types of CSI reportings, and wherein a CSI reporting associated with a reference signal received power (RSRP) is prioritized over a CSI reporting that is not associated with the RSRP).
	As per claim 7. The method of claim 6, wherein the priority according to the time domain transmission type is high in an order of an aperiodic CSI report, a semi-persistent CSI report, and periodic CSI report (claim 7. The method of claim 6, wherein an order of application of priority identification is a time domain configuration, the types of CSI reportings, and a cell identifier and a reportconfig identifier associated with a CSI reporting).
	As per claim 8. The method of claim 6, wherein the priority according to the report quantity type is high in an order of a CSI report including the RSRP report and a CSI report not including the RSRP report (claim 8. The method of claim 7, wherein an order of the priorities of CSI reportings based on the time domain configuration is an aperiodic CSI reporting, a semi-persistent CSI reporting on a physical uplink shared channel (PUSCH), a semi-persistent CSI reporting on a physical uplink control channel (PUCCH), and a periodic CSI reporting).
	As per claim 9. The method of claim 6, wherein the priority is high in an order of a CSI report associated with a lower number of a cell identifier and a CSI report associated with a higher number of a cell identifier (claim 9. The method of claim 7, wherein a CSI reporting associated with a lower number of the cell identifier is prioritized over a CSI reporting associated with a higher number of the cell identifier).
	As per claim 10. The method of claim 6, wherein the priority is high in an order of a CSI report associated with a lower number of a CSI report configuration identifier and a CSI report associated with a higher number of a CSI report configuration identifier (claim 10. The method of claim 7, wherein a CSI reporting associated with a lower number of the reportconfig identifier is prioritized over a CSI reporting associated with a higher number of the reportconfig identifier).
	As per claim 11. A terminal in a communication system, the terminal comprising: a transceiver; and a controller configured to control to: receive, from a base station via the transceiver, a plurality of channel state information (CSI) report configurations, in case that two CSI reports overlap in a time domain resource based on the CSI report configurations, identify one of the two CSI reports having higher priority, and transmit, to the base station via the transceiver, the identified CSI report, wherein priority of a CSI report is identified based on at least one of a time domain transmission type of the CSI report and a report quantity type of the CSI report, wherein the time domain transmission type is prioritized over the report quantity type in an identification of the priority, and wherein the report quantity type is related to whether the CSI report includes a reference signal received power (RSRP) report (Claim 11. A terminal for a wireless communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive channel state information (CSI) feedback configuration information from a base station, identify that two CSI reportings overlap each other based on the CSI feedback configuration information, identify a CSI reporting corresponding to higher priority than that of the other CSI reporting based on priorities of the two CSI reportings, and perform the identified CSI reporting, wherein the priorities of CSI reportings are identified based on types of CSI reportings, and wherein a CSI reporting associated with a reference signal received power (RSRP) is prioritized over a CSI reporting that is not associated with the RSRP).
	As per claim 12. The terminal of claim 11, wherein the priority according to the time domain transmission type is high in an order of an aperiodic CSI report, a semi-persistent CSI report, and periodic CSI report (claim 12. The terminal of claim 11, wherein an order of application of priority identification is a time domain configuration, the types of CSI reportings, and a cell identifier and a reportconfig identifier associated with a CSI reporting.).
	As per claim 13. The terminal of claim 11, wherein the priority according to the report quantity type is high in an order of a CSI report including the RSRP report and a CSI report not including the RSRP report (Claim 13. The terminal of claim 12, wherein an order of the priorities of CSI reportings based on the time domain configuration is an aperiodic CSI reporting, a semi-persistent CSI reporting on a physical uplink shared channel (PUSCH), a semi-persistent CSI reporting on a physical uplink control channel (PUCCH), and a periodic CSI reporting.).
	As per claim 14. The terminal of claim 11, wherein the priority is high in an order of a CSI report associated with a lower number of a cell identifier and a CSI report associated with a higher number of a cell identifier (claim 14. The terminal of claim 12, wherein a CSI reporting associated with a lower number of the cell identifier is prioritized over a CSI reporting associated with a higher number of the cell identifier).
	As per claim 15. The terminal of claim 11, wherein the priority is high in an order of a CSI report associated with a lower number of a CSI report configuration identifier and a CSI report associated with a higher number of a CSI report configuration identifier (claim 15. The terminal of claim 12, wherein a CSI reporting associated with a lower number of the reportconfig identifier is prioritized over a CSI reporting associated with a higher number of the reportconfig identifier).
	As per claim 16. A base station in a communication system, the base station comprising: a transceiver; and a controller configured to control to: transmit, to a terminal via the transceiver, a plurality of channel state information (CSI) report configurations, and in case that two CSI reports are overlap in a time domain resource based on the CSI report configurations, receive, from the terminal via the transceiver, one of the two CSI reports having higher priority, wherein priority of a CSI report depends on at least one of a time domain transmission type of the CSI report and a report quantity type of the CSI report, wherein the time domain transmission type is prioritized over the report quantity type in an identification of the priority, and wherein the report quantity type is related to whether the CSI report includes a reference signal received power (RSRP) report (Claim 16. A base station for a wireless communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: transmit channel state information (CSI) feedback configuration information to a terminal, wherein two CSI reportings overlap each other according to the CSI feedback configuration information, and receive a CSI reporting between the two CSI reportings from the terminal, wherein the CSI reporting corresponds to higher priority than that of the other CSI reporting, wherein priorities of CSI reportings depends on types of CSI reportings, and wherein a CSI reporting associated with a reference signal received power (RSRP) is prioritized over a CSI reporting that is not associated with the RSRP).
	As per claim 17. The base station of claim 16, wherein the priority according to the time domain transmission type is high in an order of an aperiodic CSI report, a semi-persistent CSI report, and periodic CSI report (claim 17. The base station of claim 16, wherein an order of application of priority identification is a time domain configuration, the types of CSI reportings, and a cell identifier and a reportconfig identifier associated with a CSI reporting).
	As per claim 18. The base station of claim 16, wherein the priority according to the report quantity type is high in an order of a CSI report including the RSRP report and a CSI report not including the RSRP report (claim 18. The base station of claim 17, wherein an order of the priorities of CSI reportings based on the time domain configuration is an aperiodic CSI reporting, a semi-persistent CSI reporting on a physical uplink shared channel (PUSCH), a semi-persistent CSI reporting on a physical uplink control channel (PUCCH), and a periodic CSI reporting).
	As per claim 19. The base station of claim 16, wherein the priority is high in an order of a CSI report associated with a lower number of a cell identifier and a CSI report associated with a higher number of a cell identifier ((claim 19. The base station of claim 17, wherein a CSI reporting associated with a lower number of the cell identifier is prioritized over a CSI reporting associated with a higher number of the cell identifier).
	As per claim 20. The base station of claim 16, wherein the priority is high in an order of a CSI report associated with a lower number of a CSI report configuration identifier and a CSI report associated with a higher number of a CSI report configuration identifier (claim 20. The base station of claim 17, wherein a CSI reporting associated with a lower number of the reportconfig identifier is prioritized over a CSI reporting associated with a higher number of the reportconfig identifier)..

Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20150237517 A1; US Patent Publication US 20130242778 A1,   US Patent Publication US 20130322276 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467